

116 HR 5297 IH: Continuity for Operators with Necessary Training Required for ATC Contract Towers Act of 2019
U.S. House of Representatives
2019-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5297IN THE HOUSE OF REPRESENTATIVESDecember 4, 2019Ms. Brownley of California (for herself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide for a full annuity supplement for certain air
			 traffic controllers.
	
 1.Short titleThis Act may be cited as the Continuity for Operators with Necessary Training Required for ATC Contract Towers Act of 2019 or the CONTRACT Act of 2019. 2.Annuity supplementSection 8421a(c) of title 5, United States Code, is amended—
 (1)by striking as an air traffic and inserting the following:  as an—(1)air traffic; (2)in paragraph (1), as so designated, by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (2)air traffic controller pursuant to a contract made with the Secretary of Transportation under section 47124 of title 49..
			